Citation Nr: 0502002	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  04 11 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a psychotic 
disorder, other than post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-concussion 
syndrome due to a head injury.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, including whether service 
connection may be granted.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from September 1987 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  Both rating decisions 
denied applications to reopen a claim for service connection 
for PTSD.  The RO received a notice of disagreement in 
December 2003 in which the veteran specifically appealed the 
July 2003 rating decision denying his application to reopen.  
However, the Board notes that this notice of disagreement was 
also timely as to the January 2003 letter of notification of 
the December 2002 rating decision denying an application for 
the same claim.  Therefore, the Board will construe the 
notice of disagreement in a light most favorable to the 
veteran as having been timely filed with the December 2002 
rating decision.  Concerning this, the Board notes that the 
veteran's substantive appeal, received in March 2004, was not 
received within one year of the January 2003 notification but 
was received within 60-days of the March 2003 statement of 
the case, and therefore his complete appeal to the Board, not 
just his notice of disagreement, is timely with regard to the 
December 2002 rating decision.  38 C.F.R. § 20.302.

In the July 2003 rating decision, the RO denied claims for 
service connection for a psychotic disorder other than PTSD 
and for post-concussion syndrome due to a head injury.  The 
veteran filed a timely notice of disagreement with this 
decision and the RO issued a statement of the case.  However, 
the veteran did not perfect an appeal to the Board of these 
issues by filing a substantive appeal.  Accordingly, the 
Board has dismissed the appeal of those claims which was 
initiated by the notice of disagreement as the Board has no 
jurisdiction to decide them.

A hearing was held on June 22, 2004, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, an Acting Veterans 
Law Judge sitting in Washington, DC, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), (e)(2) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
in the claims file.

In the decision below, the Board has determined that the 
appellant has submitted new and material evidence to reopen 
the claim for service connection for PTSD.  The reopened 
claim is remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  The appellant has not submitted a substantive appeal with 
regard to claims for service connection for a psychotic 
disorder other than PTSD and for post-concussion syndrome due 
to a head injury.

2.  By decision dated in July 2001, the RO denied service 
connection for PTSD.  The appellant was notified of that 
decision and of his appellate rights in August 2001, but he 
did not appeal the decision to the Board.

3.  The appellant has submitted evidence which, when presumed 
credible, raises a reasonable possibility of substantiating 
the claim, and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  Because the appellant has not submitted a substantive 
appeal with regard to the July 2003 rating decision which in 
part denied service connection for a psychotic disorder other 
than PTSD and post-concussion syndrome due to a head injury, 
the appeal as to these claims must be dismissed.  38 U.S.C.A. 
§§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 
20.302, 20.303 (2004).

2.  New and material evidence has been submitted, and the 
claim for service connection for PTSD must be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Psychotic Disorder, other than PTSD, 
and for Post-Concussion Syndrome  

The record reflects that by application received in May 2003, 
the appellant sought service connection for postconcussion 
syndrome and for a psychosis, other than PTSD.  As noted 
above, service connection for the disorders was denied by 
rating decision dated in July 2003.  Although the appellant 
filed a notice of disagreement as to the denial of service 
connection for these disorders and a statement of the case 
was issued, the appellant has limited his substantive appeal 
to the denial of service connection for PTSD.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished.  See 38 
C.F.R. § 20.200.  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information.  If 
the Statement of the Case addressed several issues, the 
Substantive Appeal must either indicate that that the appeal 
is being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination being appealed.  Proper completion 
and filing of a Substantive Appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.  The Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination appealed.  38 U.S.C.A. § 7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter date of notice of the 
determination of the agency of original jurisdiction.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Notice for VA purposes 
is a written notice sent to the claimant's latest address of 
record.  38 C.F.R. § 3.1(q).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet. App. 554, 555 (1993).  
When an appellant fails to file a timely appeal and does not 
request a extension of time in writing before the expiration 
of time for the filing of the substantive appeal, he or she 
is statutorily barred from appealing the decision of the 
agency of original jurisdiction.  Id. at 556.  An application 
for review on appeal shall not be entertained by the Board 
unless it is in conformity with the provisions set forth 
above. 38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 7105(d)(3), 
questions as to timeliness or adequacy of response shall be 
determined by the Board.

The appellant has not filed a substantive appeal as to the 
claims pertaining to service connection for a psychotic 
disorder other than PTSD and for post-concussion syndrome due 
to a head injury.  Because neither an appeal nor a motion for 
extension of time to file such an appeal has been received, 
the appeal of these claims is dismissed.

Consideration of the Veterans Claim Assistance Act of 2000 
(VCAA) with respect to this appeal is not warranted.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits and 
codifies VA's duty to assist.  The facts of this case are not 
in dispute; rather, this case involves pure statutory 
interpretation.  The VCAA does not affect matters on appeal 
when the question is limited to statutory interpretation.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); cf. 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

Reopening of the Claim for Service Connection for PTSD

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  The credibility of new 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  New and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  

In this case, the original claim for service connection for 
PTSD was denied in a July 2001 rating decision.  The 
appellant was notified of this decision in August 2001, but 
he did not appeal it.  Consequently, the rating decision is 
final.  38 U.S.C.A. § 7105(c).

In August 2002, the veteran submitted an application to 
reopen his claim for service connection for PTSD, and in a 
December 2002 rating decision, the RO denied the application 
on the basis that no new and material evidence had been 
submitted to reopen the claim.  The veteran was notified of 
this decision in January 2003 and did not appeal it.  
However, before the appeal period expired, he again submitted 
an application to reopen his claim in May 2003.  The RO 
denied this application in a July 2003 rating decision.  The 
veteran appealed this rating decision to the Board.  

As noted in the Introduction to this decision, the veteran, 
in his December 2003 notice of disagreement, specifically 
appealed the July 2003 rating decision denying the 
application to reopen his claim.  However, because that 
notice of disagreement was also timely as to the January 2003 
notice of the December 2002 rating decision which also denied 
an application to reopen the same claim, the Board has 
construed the veteran's appeal in a light most favorable to 
him as having been timely filed with the December 2002 rating 
decision.

In this case, new and material evidence has been obtained 
since the August 2001 notification of the July 2001 rating 
decision which denied the appellant's application to reopen 
the claim for service connection for PTSD.  Of record in 
August 2001 were the appellant's service personnel and 
medical records and other medical records.  However, this 
evidence did not show that the appellant had been diagnosed 
with PTSD or provide any information relative to stressors 
experienced in service which could have caused PTSD.  See 38 
C.F.R. § 3.304(f) (Service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors).

Received since the denial of the application to reopen is an 
August 2003 VA medical treatment record indicating that the 
appellant had "PTSD symptoms," including nightmares.  The 
appellant also submitted statements reporting various in-
service stressors which he alleges caused PTSD.  As noted 
above, the appellant's account of the stressful events 
experienced in service is presumed credible for the limited 
purpose of determining whether the claim should be reopened.  
Thus, the appellant's statements concerning the in-service 
stressors and the evidence indicating that the appellant may 
have PTSD raises a reasonable possibility of substantiating 
the claim, and when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2004).  

Accordingly, the claim is reopened and will be remanded for 
further development of the record.  


ORDER

The appeal as to service connection for a psychotic disorder, 
other than PTSD, is dismissed.

The appeal as to service connection for post-concussion 
syndrome due to a head injury is dismissed.

New and material evidence having been obtained, the claim for 
service connection for PTSD is reopened.  To this extent 
only, the claim is granted.  


REMAND

Having reopened the claim places upon VA the duty to notify 
the appellant as to how to substantiate his claim and to 
assist him in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a).  
Further, while the appellant's assertions are presumed 
credible for the limited purpose of reopening the claim, the 
presumption of credibility does not extend beyond this 
determination.  See Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).  VA is now required to assess the credibility and 
probative value of all the evidence of record in determining 
whether the claim may be granted.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The appellant has referred to several claimed in-service 
stressors, which he alleges caused PTSD.  The record suggests 
that because the appellant has not provided sufficiently 
detailed information, research to verify the claimed 
stressors has not been undertaken.  In this regard, VA has a 
duty to assist the appellant in the development of his claim, 
and the appellant has a corresponding responsibility to 
provide relevant information towards substantiating his 
application.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996).  
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim38 U.S.C.A. 
§ 5107(a). 

Accordingly, this matter is remanded for the following 
actions:

1.  The RO will request that the 
appellant provide: (i) the complete 
names, ranks, and duty positions of any 
individuals he recalls witnessing the 
stressors below while the appellant was 
stationed aboard the USS Niagara Falls 
from January 1988 to July 1990 and; 
(ii) the approximate dates and locations 
of the incidents in question, and; (iii) 
the complete names, ranks, and duty 
positions of any individuals killed, 
wounded, or injured in the following 
incidents:

(a)  "Anthony," identified as an 
individual who was injured when the 
appellant was operating a winch 
during sea operations;

(b)  The capsizing of a lifeboat 
during lifeboat drill;

(c)  The passage of the USS Niagara 
Falls through a typhoon in the 
Indian Ocean, and the resulting 
damage to the vessel, including the 
loss of the "left-sided fire 
station;"

(d) The loss of a helicopter and 
rescue of its crew during operations 
with the USS Enterprise;

(e) The passage of the USS Niagara 
Falls through a "minefield" in the 
Straight of Hormuz, and;

(f)  The targeting of the USS 
Niagara Falls by "snipers" during 
a passage through the Straight of 
Hormuz. 

The RO will also attempt to ascertain 
from the appellant whether he has 
received any VA, non-VA, or other medical 
treatment for PTSD that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.   

2.  Upon receipt of the appellant's 
response, the RO will forward the 
appellant's account to the:

US Naval Historical Center, 
Washington Navy Yard
805 Kidder Breese Street SE  
Washington Navy Yard, DC 20374-5060

and request that it search its archives 
for any information relative to the 
appellant's claimed stressors, and 
forward copies of any supporting 
information located.  The RO may also 
forward the appellant's response to any 
other governmental records depositories 
which the RO decides is appropriate and 
request that such depositories also 
provide any substantiating information.

3.  If the appellant's claimed stressors 
are substantiated, the appellant will be 
afforded a VA mental disorders 
examination, to ascertain if he has PTSD 
and if so, whether the disorder is 
related to any substantiated in-service 
stressor.  The appellant's claims folder, 
and a copy of this remand must be 
provided to the examiner, who must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


